Citation Nr: 1725185	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for radiculopathy of the left upper extremity.

6.  Entitlement to service connection for radiculopathy of the right upper extremity.

7.  Entitlement to service connection for radiculopathy of the right lower extremity.

8.  Entitlement to service connection for a left hip disability.

9.  Entitlement to service connection for a right hip disability.

10.  Entitlement to a rating in excess of 40 percent for chronic active lumbosacral strain; myositis (claimed as low back disability).

11.  Entitlement to an effective date earlier than September 15, 2009, for the grant of a 40 percent disability rating for the service-connected lumbosacral strain.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to September 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board remanded these matters in May 2016.

In the May 2016 remand, the Board noted that the issue of entitlement to a clothing allowance had been raised by the record in an October 2014 statement, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore referred the issue to the AOJ for appropriate action.  A review of the record reveals that the AOJ has not yet taken action on that issue.  Therefore, the Board does not have jurisdiction over it, and it is again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 40 percent for chronic active lumbosacral strain; myositis (claimed as low back disability), also currently claimed as back condition, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran has not had a diagnosis of peripheral neuropathy of an upper or lower extremity, of radiculopathy of an upper extremity, or radiculopathy of the right lower extremity at any time during the appeal or in proximity to the claim.

2.  The most probative evidence of record indicates that it is less likely than not that the Veteran's current disability of the left hip had its onset during his active service or is otherwise etiologically related to his active service; is caused by or proximately due to his service-connected lumbosacral strain; or is aggravated by his service-connected lumbosacral strain.

3.  The most probative evidence of record indicates that it is less likely than not that the Veteran's current disability of the right hip had its onset during his active service or is otherwise etiologically related to his active service; is caused by or proximately due to his service-connected lumbosacral strain; or is aggravated by his service-connected lumbosacral strain.

4.  A July 2005 rating decision granted the Veteran entitlement to service connection for chronic active lumbosacral strain; myositis (claimed as low back disability), and assigned an initial rating of 20 percent effective February 24, 2000.

5.  The Veteran did not submit a timely notice of disagreement as to the July 2005 rating decision; new and material evidence was not submitted within the one-year appeal period for the July 2005 rating decision.

6.  No correspondence was received from the Veteran between the date of notice of the July 2005 rating decision and his September 15, 2009 claim for entitlement to an increased rating for the service-connected lumbosacral strain that can reasonably be construed as a formal or informal claim for an increased rating for the service-connected lumbosacral strain.

7.  The record does not show that, during the one-year period preceding receipt of the Veteran's September 15, 2009 claim for an increased rating, that an increase in the Veteran's service-connected lumbosacral strain was factually ascertainable such that a 40 percent disability rating was warranted.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for entitlement to service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The criteria for entitlement to service connection for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  The criteria for entitlement to service connection for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7.  The criteria for entitlement to service connection for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

8.  The criteria for entitlement to service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

9.  The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

10.  The July 2005 rating decision that assigned an initial rating of 20 percent effective February 24, 2000, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2016).

11.  The criteria for an effective date prior to September 15, 2009, for the award of a 40 percent disability rating for the service-connected lumbosacral strain are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.71a, Diagnostic Code 5237 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issue of entitlement to an earlier effective date for the grant of the 40 percent rating for the service-connected lumbosacral strain arises from the Veteran's disagreement with the effective date assigned in connection with the grant of an increased rating for that disability.  Where an underlying claim for benefits has been granted and there is disagreement as to "downstream" issues such as the effective date, there is no need to provide additional VCAA notice, and any defect in the original notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); See also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-03.  Rather, once a notice of disagreement has been filed as to a "downstream" issue, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Here, the RO provided the Veteran the required statement of the case in May 2010 discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.

As to the service connection issues on appeal, VA's duty to notify was satisfied by a letter dated in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in October 2009 and September 2016 relevant to the service connection issues decided herein.  The examiners who conducted the October 2009 and September 2016 VA examinations reviewed the record, considered the Veteran's reported symptomatology and medical history, discussed whether the Veteran has a diagnosis of peripheral neuropathy and/or radiculopathy of the bilateral upper extremities and bilateral lower extremities, and addressed the likely etiology of the Veteran's bilateral hip disabilities, providing supporting explanation and rationale for all conclusions reached.  The examinations were thorough and the resulting examination reports provide the information necessary to render a decision on the matters decided herein.  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the matters adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in May 2016.  Relevant to the matters decided herein, the May 2016 Board remand directed the AOJ to obtain updated relevant VA treatment records dated since September 2015; provide the Veteran with a VA examination as to his claimed neuropathy, radiculopathy, and bilateral hip disabilities; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the May 2016 Board remand, the AOJ obtained updated VA treatment records; provided the Veteran VA examinations that were responsive to and consistent with the May 2016 remand directives; and readjudicated the issues in a December 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the May 2016 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Service Connection Issues

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  However, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Peripheral Neuropathy and Radiculopathy Issues

The Veteran contends that he has peripheral neuropathy and radiculopathy of the arms and legs.  See VA Form 21-4138, Statement in Support of Claim, received in September 2009.  He has been granted entitlement to service connection for radiculopathy of the left lower extremity.

A review of the Veteran's service treatment records reveals no complaints of or treatment for neurological symptoms of the upper extremities or the lower extremities.  A report of medical history for enlistment in the Puerto Rican Army National Guard dated in March 1974 and a report of medical history for medical evaluation board evaluation dated in February 1977 both show that the Veteran denied lameness.  The February 1977 report further shows that the Veteran denied neuritis and paralysis.

The VA treatment records show that neurologic review has consistently revealed no gross motor or sensory deficit.  A January 2007 treatment note provides an assessment of chronic low back pain without strength involvement and states, "At present no neurological nor vascular involvement."  A May 2012 EMG was interpreted as normal with no evidence of left cervical radiculopathy.  The Veteran had 2+ reflexes and 5 out of 5 strength on all strength tests in October and December 2012.  The October 2012 treatment record states, "No neurologic deficits were identified and there were no red flags on history."  A January 2013 treatment note reflects complaints of constant pain that starts in the left buttock and travels down the posteromedial leg.  On examination at that visit, the Veteran had 2+ muscle stretch reflexes, grossly intact sensory functions, and 5 out of 5 motor strength on all strength tests.  The VA treatment records do not show that the Veteran has been diagnosed with peripheral neuropathy of the upper or lower extremities or with radiculopathy of the upper extremities or right lower extremity.

In a statement dated in September 2009, N. A. Ortiz, M.D., states that the Veteran "presents . . . numbness and pinprick sensation at upper and lower extremities" and has "problems at cervical area, hips, knees and ankles, as radiculopathy and neuropathy."  She opines, "After evaluation of the records it is more probable than not that his back, neck, hip, knee and ankle problems are service connected secondary to his incident while in service."

The October 2009 VA spine examiner reviewed the record and examined the Veteran.  At the examination, the Veteran reported pain at the lumbosacral area that radiates "to lowers".  On neurological examination, the Veteran had 5 out of 5 strength in the lower extremities, 2+ symmetrical reflexes in the lower extremities, and sensory functioning intact to pinprick.  He had positive Lasegue's sign in the left leg.  The examiner provided a diagnosis of lumbar strain with a clinical left sided radiculopathy.

The September 2016 VA back and peripheral nerves conditions examiner reviewed the record and examined the Veteran.  She notes in the medical history portion of the back examination report that the Veteran denied a diagnosis of a peripheral nerve condition.  On examination, the Veteran had 5 out of 5 muscle strength on all tests of the upper and lower extremities, 2+ reflexes on all tests, and normal sensation in all tests except the left lower leg/ankle and left foot/toes where he had decreased sensation.  The Veteran had no trophic changes that could be attributed to peripheral neuropathy.  Nerve testing was normal for all nerve groups.  The examiner concluded that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  In addition, she found no clinical or objective evidence to support a diagnosis of peripheral neuropathy or radiculopathy of the upper or lower extremities.  In support of her findings, she explained that the record is silent for any such diagnosis, and noted that neuropathy conditions are unrelated to lumbosacral strain/myositis.  The two are different conditions with different pathophysiological process unrelated to each other.  She also noted that the record included an EMG of the left upper extremity that had normal results.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had a diagnosis of peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, radiculopathy of the bilateral upper extremities, or radiculopathy of the right lower extremity during the appeal period or in proximity to the claim.  In reaching this conclusion, the Board affords greater weight to the medical treatment evidence of record and the VA examiners' opinions than to Dr. Ortiz's September 2009 statement.  Although Dr. Ortiz states that her assessment of neuropathy and radiculopathy is based on a review of records, she does not specify what records she reviewed in reaching her conclusion.  She also does not provide an explanation for that assessment.  As indicated above, the medical treatment evidence of record reflects normal strength, reflex, and sensory testing and does not show a diagnosis of peripheral neuropathy, radiculopathy of either upper extremity, or radiculopathy of the right lower extremity.  Furthermore, the VA examiners concluded, based on a review of the record and on in-person examination, that the Veteran does not have such a diagnosis.  The VA examiners' opinions are consistent with and supported by the other evidence of record.  Accordingly, the Board finds that the most probative evidence of record does not show that the Veteran had a diagnosis of peripheral neuropathy of either upper or lower extremity, of radiculopathy of either upper extremity, or radiculopathy of the right lower extremity at any time during the appeal or in proximity to the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the Veteran's assertions that he has peripheral neuropathy and radiculopathy of the bilateral upper and lower extremities.  However, he has not been shown to have the medical training and knowledge required to diagnose such conditions.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Therefore, his assertions are not considered competent and do not weigh against the probative value of the medical treatment evidence of record and the VA examiners' opinions, which show that he has not been diagnosed with peripheral neuropathy, radiculopathy of either upper extremity, or radiculopathy of the right lower extremity.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F.3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Board recognizes the Veteran's sincere belief in his claim, the most probative evidence of record does not show that he had peripheral neuropathy of either upper or lower extremity, of radiculopathy of either upper extremity, or radiculopathy of the right lower extremity at any point during or in proximity to the appeal period.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of peripheral neuropathy of either upper or lower extremity, of radiculopathy of either upper extremity, or radiculopathy of the right lower extremity during or in proximity to the appeal period.  Without evidence of current peripheral neuropathy of either upper or lower extremity, of radiculopathy of either upper extremity, or radiculopathy of the right lower extremity, the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claims, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hip Issues

The Veteran contends that he has left and right hip disabilities that are related to his active service.  The Veteran reported to the September 2016 VA hip and thigh conditions examiner that he experienced an episode of hip pain after carrying heavy communication equipment during a very long distance walk, and that the pain has been present since then.  He has not presented any other theory as to how his current bilateral hip condition is related to his active service.

The VA treatment records reflect that a September 2012 X-ray showed mild arthropathic changes of the hips suggesting degenerative joint disease.  The September 2016 VA hip and thigh conditions examiner provided a diagnosis of osteoarthritis of the bilateral hips.  Therefore, the current disability element of service connection is met, and the question remaining for consideration is whether the current left and right hip disabilities are related to the Veteran's active service.

The Veteran's service treatment records are absent for complaints of or treatment for a hip disability.  The March 1974 and February 1977 reports of medical history both reflect that the Veteran denied arthritis, rheumatism, or bursitis and bone, joint, or other deformity.  Nevertheless, the Veteran has indicated that he experienced hip pain in service and has experienced hip pain since that time.  The Veteran is competent to report symptoms such as hip pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds him credible in that regard because there is nothing in the record to impugn his credibility as to his reports.  Thus, the Veteran has presented competent and credible evidence of in-service hip pain that has continued through the present.

However, symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Furthermore, although the Veteran is competent and credible in his report of in-service hip pain that has continued through the present, he is not considered competent to medically attribute his current bilateral hip disabilities to any particular event or injury.  See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37.  Therefore, his statements are not probative in establishing a relationship between his current disabilities and his active service.  To determine whether such a relationship does exist, the Board turns to the competent medical evidence of record.

In her September 2009 statement, Dr. Ortiz states that the Veteran presented with left hip pain daily with limitation of movement due to momentarily sharp pain.  She opines that the Veteran's service-connected back disability "causes bad posture, loss of correct alignment and loss of curvature of cervical, thoracic, and lumbar lordosis, putting more stress in one side of the body [than the] other.  This also brings weight bearing problems with continuous stress applied in an incorrect form chronic degenerative changes can be present.  All of this brings problems at cervical area, hips, knees, and ankles".  She concludes, "After evaluation of records it is more probable than not that his back, neck, hip, knee and ankle problems are service connected secondary to his incident while at service."

The September 2016 VA hip and thigh conditions examiner reviewed the record and examined the Veteran.  He noted the Veteran's reports of experiencing hip pain beginning in service and continuing through the present.  He concluded that the Veteran's bilateral hip condition is less likely as not caused by or aggravated by the service-connected back disability.  Rather, the Veteran's bilateral mild degenerative changes of the hip joints are secondary to the normal aging process.  The objective findings on X-ray show the classic degenerative changes that occur with age.  The examiner found no evidence of aggravation of the bilateral hip disabilities by the service-connected low back disability.  He also directly addressed Dr. Ortiz's September 2009 statement, disagreeing with Dr. Ortiz's conclusion that the hip disability is secondary to the service-connected back disability.  Specifically, the VA examiner concluded that Dr. Ortiz's statement is not valid because it is only a narrative of the Veteran's subjective statements and does not describe or document a physical examination.

Accordingly, the record contains conflicting medical opinions as to whether a relationship exists between the Veteran's current bilateral hip disabilities and his active service.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).


Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current bilateral hip disabilities had their onset during his active service or are otherwise etiologically related to his active service; are caused by or proximately due to his service-connected lumbosacral strain; or are aggravated by his service-connected lumbosacral strain.  In reaching this conclusion, the Board affords greater weight to the VA hip and thigh conditions examiner's opinion than to Dr. Ortiz's September 2009 statement.  Although Dr. Ortiz states that her opinion that the Veteran's bilateral hip disabilities are due to his service-connected back disability is based on a review of records, she does not specify what records she reviewed in reaching her conclusion.  Her opinion is also equivocal, as she states only that degenerative changes "can be present" where there are weight bearing problems and incorrect form.  She does not indicate that the Veteran's degenerative changes of the bilateral hips in particular are likely to have been caused by his particular weight bearing patterns and form.  Furthermore, as noted by the VA examiner, it is unclear from Dr. Ortiz's statement whether she examined the Veteran in person or is merely repeating his subjective complaints.  The VA examiner based his conclusion that the Veteran's current bilateral hip disabilities are age-related on a review of the record and on in-person examination of the Veteran.  His conclusions are based on his independent reasoning and reference specific findings made on examination and in review of the record.  Accordingly, the Board finds that the VA examiner's opinion is due greater probative weight than Dr. Ortiz's statement.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9; Stefl, 21 Vet. App. at 124.

Accordingly, the most probative evidence of record indicates that the Veteran's bilateral hip disabilities are age-related and are not caused or aggravated by the service-connected lumbosacral strain.  As such, the preponderance of the evidence is against a finding that the Veteran's bilateral hip disabilities had their onset during his active service, are otherwise etiologically related to his active service, to include the pain he states he had in service and since that time; are caused by or proximately due to his service-connected lumbosacral strain; or are aggravated by his service-connected lumbosacral strain.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Earlier Effective Date Issue

Legal Criteria

The effective date of a rating and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, an increased rating may be awarded up to one year prior to receipt of the claim if the evidence shows an increase in disability was factually ascertainable during that period.  38 C.F.R. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  For this purpose, the evidence must show that the increase in disability was sufficient to warrant a higher rating under the rating criteria.  Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining the proper date for an increased rating requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record since one year prior to the date of the claim to determine when an increase in disability was "factually ascertainable" in terms of meeting or approximating the criteria for a higher rating.  See id. at 521.

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the Court held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided that the claim is received within one year after the increase.  The Court further stated that the phrase "otherwise, date of receipt of claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.; see also VAOPGCPREC 12-98 at 2.  Because neither 38 U.S.C.A. § 5110(b)(2)  nor 38 C.F.R. § 3.400(o)(2) refer to the date of the claim as the effective date of an award of increased disability compensation, the effective date for increased disability compensation is the date on which the evidence establishes that a veteran's disability increased, if the claim is received within one year from such date.  In determining when an increase is "factually ascertainable," VA should look to the record as a whole, including testimonial evidence and expert medical opinions, to determine when the increase took place.  VAOPGCPREC 12-98 at 5.

The Veteran's service-connected lumbosacral strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under that diagnostic code, a 40 percent rating is provided for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

Analysis

The Veteran contends that he is entitled to an effective date earlier than September 15, 2009, for the award of a 40 percent rating for chronic active lumbosacral strain; myositis (claimed as low back disability), also currently claimed as back condition.  He has not put forth any particular theory as to why he is entitled to an earlier effective date.

A review of the record reveals that the Veteran filed an original claim for entitlement to service connection for a back condition in February 2000.  See VA Form 21-4138, received in February 2000.  In the July 2005 rating decision, the Appeals Management Center (AMC) in Washington, DC, granted entitlement to service connection for chronic active lumbosacral strain; myositis (claimed as low back disability) and assigned an initial rating of 20 percent effective February 24, 2000.  On September 8, 2005, VA received a copy of the August 9, 2005 letter informing the Veteran of the grant of service connection.  The copy of that letter does not include any notations or statements from the Veteran indicating an intent to appeal the July 2005 rating decision.  No correspondence was received from the Veteran during the one-year appeal period following the July 2005 rating decision indicating an intent to appeal the July 2005 rating decision, to include the initial rating assigned therein, and new and material evidence was not received as to the issue within the one-year appeal period following issuance of the rating decision.  Therefore, the July 2005 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.

Following the final July 2005 rating decision, and prior to receipt of the Veteran's claim for entitlement to an increased rating for the service-connected lumbosacral strain on September 15, 2009, the Veteran submitted the aforementioned copy of the August 2005 notification letter in September 2005 and a VA Form 28-1900, Disabled Veterans Application for Vocation Rehabilitation, in September 2006.  Neither the September 2005 copy of the August 2005 notification letter nor the September 2006 VA Form 28-1900 can be construed as a formal or informal claim for an increased rating for the service-connected lumbosacral strain.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2014).   Accordingly, no correspondence was received from the Veteran between the date of notice of the July 2005 rating decision and his September 15, 2009 claim for entitlement to an increased rating for the service-connected lumbosacral strain that can reasonably be construed as a formal or informal claim for an increased rating for the service-connected lumbosacral strain.

To the extent that the Veteran asserts that he is entitled to an effective date based on his earlier claim for entitlement to service connection for a back condition, the Board reiterates that the claim was decided by the AMC in the July 2005 rating decision.  The Veteran did not complete an appeal as to any aspect of that rating decision, and there has been no adjudicatory finding of clear and unmistakable evidence (CUE) in that decision.  Therefore, the decision is final, and the earlier claim may not serve as a basis for an earlier effective date for the grant of a 40 percent rating for the service-connected lumbosacral strain.  Furthermore, there is no basis in VA law for a freestanding claim for an earlier effective date for matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on CUE may result in the assignment of an earlier effective date based on an earlier claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Consequently, the Board concludes that the attempt to overcome the finality of the July 2005 rating decision by raising a freestanding claim for entitlement to an earlier effective date in conjunction with the present claim must fail.  The Board's finding in this regard does not prejudice any future adjudication of a claim of CUE that may be raised in the future.

As such, the earliest effective date potentially available for the award of the 40 percent disability rating for the service-connected lumbosacral strain is September 15, 2008, one year prior to receipt of the Veteran's claim for an increased rating.  See 38 C.F.R. § 3.400(o)(2).  For an effective date to be awarded during the one-year period preceding receipt of the increased rating claim, it must be shown that an increase in severity was factually ascertainable during that period.  See id.

Turning to the relevant medical evidence of record, an October 2008 VA treatment note reflects that the Veteran complained of an episode of low back pain.  On examination, he had intact range of motion and adequate muscle tone.  A February 2009 note reflects that the Veteran complained of low back discomfort.  On examination, he had "decreased range of motion at low back".  However, the note does not include range-of-motion measurements.  The assessment at that visit was for "low back pain - MRI with no disc herniations or spinal canal stenosis" and L5-S1 degenerative disc disease.  An August 2009 note reflects a negative review of the musculoskeletal system, and intact range of motion and adequate muscle tone on a musculoskeletal examination.  Dr. Ortiz's statement, which is dated September 8, 2009, states that the Veteran "presents with active range of movements" of the low back, but does not include range-of-motion measurements.  Neither the VA treatment records nor Dr. Ortiz's September 2009 statement indicate that the Veteran had ankylosis of the thoracolumbar spine.

The Board has considered the record as a whole, and concludes that the record does not show that it was factually ascertainable that the Veteran's increase in severity occurred during the one-year period preceding receipt of his increased rating claim.  The medical records dating during that one-year period do not show that the Veteran had favorable ankylosis of the entire thoracolumbar spine or had forward flexion of the thoracolumbar spine to 30 degrees or less at any time during that period.  As such, the record does not show that it is factually ascertainable that an increase in disability occurred within the one-year period preceding receipt of the Veteran's increased rating claim on September 15, 2009, such that a 40 percent rating was warranted.

In view of the foregoing, the Board finds that the record does not show that it is factually ascertainable that the Veteran's service-connected lumbosacral strain increased in severity during the one-year period preceding receipt of the Veteran's increased rating claim on September 15, 2009, such that an earlier effective date for the award of the 40 percent disability rating is warranted.  See 38 C.F.R. § 3.400(o)(2).  Accordingly, the preponderance of the evidence against the assignment of an effective date prior to September 15, 2009, for the award of a 40 percent disability rating for the service-connected lumbosacral strain.  As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for radiculopathy of the left upper extremity is denied.

Entitlement to service connection for radiculopathy of the right upper extremity is denied.

Entitlement to service connection for radiculopathy of the right lower extremity is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to an effective date prior to September 15, 2009, for the award of a 40 percent disability rating for the service-connected lumbosacral strain is denied.


REMAND

The Board remanded the issue of entitlement to a rating in excess of 40 percent for chronic active lumbosacral strain; myositis (claimed as low back disability), also currently claimed as back condition, in May 2016.  In relation to that issue, the May 2016 remand directed the AOJ to obtain updated VA treatment records, provide the Veteran with a VA examination to ascertain the current severity of the service-connected back disability, and readjudicate the claim and issue a supplemental statement of the case, if warranted.  On remand, the AOJ obtained updated VA treatment records and provided the Veteran with a VA back conditions examination.  However, the AOJ has not yet readjudicated the issue, to include in the December 2016 supplemental statement of the case.  The issue was nevertheless recertified to the Board.  See VA Form 8, Certification of Appeal, dated in January 2017.  A Board remand confers upon an appellant the right to substantial compliance with that order.  Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.  The AOJ did not substantially comply with the Board's May 2016 remand directive to readjudicate the issue.  Therefore, the Board must again remand the issue for at least substantial compliance with the May 2016 remand directives.

The Board notes that the Veteran has recently indicated that he has received further treatment for his service-connected condition at a VA facility.  Therefore, on remand, the AOJ should also obtain updated VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In addition, the issue of entitlement to a TDIU is inextricably intertwined with the increased rating issue herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the increased rating issue must be adjudicated by the AOJ prior to appellate consideration of the issue of entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded and associate them with the record.

2.  Conduct any further development deemed necessary in view of the expanded record, to include providing any further required VA examinations.

3.  After completion of the above, readjudicate the issues remaining on appeal based on a review of the expanded record, including the evidence entered since the supplemental statement of the case.  In so doing, consideration should be given to whether a TDIU may be granted, to include, if warranted, referral of the matter of whether a TDIU should be awarded on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), to the Director of the Compensation and Pension Service.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


